Citation Nr: 1537190	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement for service connection for sleep apnea.


REPRESENTATION

The Veteran represented by:  Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 and February 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

Sleep apnea was not present in service, and sleep apnea, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3 .102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in December 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private medical records, and VA records and afforded the Veteran a VA examination in April 2015.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sleep apnea is not listed as a disease under § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  
Effect of Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of the onset, course, and duration of the symptoms.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of sleep apnea, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309   (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claim before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses. As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical examination and diagnostic tests, such as X-rays, laboratory tests, and particularly here, sleep studies, which require medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of sleep apnea and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

The service treatment records do not contain any complaints, treatment, diagnosis, or testing for sleep difficulties or a sleep disability such as sleep apnea.  In his separation examination in February 1971, his physical examination was normal and he specifically reported that he had a negative history of frequent trouble sleeping, shortness of breath, sinusitis, hay fever, asthma, or ear, nose, or throat trouble.  

After service, the first indication of sleeping difficulties occurred in June 2007 when he complained of various symptoms of a sleeping disorder, namely that he was not sleeping well at night, he is a loud snorer, and he falls asleep during the day.  In July 2007, a sleep study revealed the Veteran had severe obstructive sleep apnea with mild oxygen desaturation.  

In August 2007, the Veteran was issued a CPAP (continuous positive airway pressure) machine and he has been instructed to use a CPAP in a one form or another up until the present.

In June 2013, the Veteran reported that he was not tolerating a full face CPAP mask and asked to use a nasal version.  By February 2014, the Veteran reported to his caregivers that he was not using a CPAP because he could not sleep with it on.  

In November 2014, the VA caregivers following him for sleep apnea noted he could not tolerate the CPAP and it was difficult to find a mask to fit him.  

The Veteran has stated that sleep apnea has caused him concern about his work.  He feels he is not always as alert as he would be if he got a restful night's sleep.  He has problems with concentration and memory and feels tired in the morning.  He is also moody all the time.  His wife tells him that he has a terrible snore and wakes him up to see if he is alright.  The Veteran stated the snoring is so bad, he will move to another bedroom so his wife can get a good night's sleep.  In February 2013, he states he has not been able to sleep since Vietnam.  His wife confirms that the Veteran is a very loud snorer and will move to another bed as well as tossing and turning.  She also stated that he has nightmares and night sweats.  

The Veteran was provided a VA examination in April 2015.  He stated the onset of sleep related symptoms happened a long time ago but is uncertain when the symptoms began.  He rolls and tumbles all night and keeps thinking about things.  His wife has told him that he has nightmares.  The Veteran also stated that he has chronic nasal allergies.  He has difficulty tolerating the CPAP.  He has been witnessed to have apneic and gasping episodes.  His sleep difficulties results in fatigue and drowsiness during the day.  

Upon examination, the Veteran had narrow nasal passages with TM thickening and scarring.  The pharynx was slightly injected and irritated.  In the examiner's opinion it was less likely than not that the Veteran's sleep apnea was caused by or the result of service.  It is as likely as not that the Veteran's chronic allergies and nasal anatomical abnormalities are playing a role in his sleep apnea.  The Veteran had very narrow nasal passages, which would be easily obstructed by his allergies, resulting in obstructive sleep apnea.  Therefore, any contention that the obstructive sleep apnea had a relationship to service cannot be objectively supported.  

Analysis

After a review of the evidence, the Board finds that the Veteran did not have sleep apnea or a sleeping disability in service, or chronic symptoms of a sleeping disability in service. Moreover, the evidence does not establish the onset of a sleeping disability in service and ongoing symptoms of a sleeping disability since service.  Instead, the evidence establishes an onset of symptoms and disability well after service after, when diagnosed in 2007.

The Board recognizes that the Veteran has stated that he had trouble sleeping since Vietnam.  This statement conflicts with his statements in the service treatment records.  Beyond the absence of any complaints, treatment, or diagnosis of a sleeping disorder in service, the Veteran specifically denied any trouble sleeping or any other symptoms that might cause sleeping difficulties in his separation examination history in February 1971.  Thus, the Board places more probative value upon the contemporaneous service medical records from June 1969 to February 1971 than the Veteran's testimony regarding the presence of symptoms in service.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Furthermore, in his VA examination, the Veteran has stated elsewhere that he is unsure when his sleep apnea symptoms began.  In sum, the Board finds that the inconsistencies by the Veteran lead the Board to conclude that his statement that his symptoms began in service is not credible.  Therefore, the Board affords the Veteran's statement little probative weight.

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible). Instead, the evidence fails not because of the lack of medical documentation; rather the assertions of ongoing symptoms are not credible and less probative than the negative evidence, which interrupts the continued presence of sleep apnea symptoms.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records, including a specific denial of sleep problems at separation, and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him sleep problems or symptoms since separation to the present. The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for almost 40 years following separation. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his back disability, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred after service. The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

Accordingly, the Board finds the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of the onset of symptoms in service with those symptoms continuing thereafter.  Accordingly, the Board looks to see whether the medical evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

He has not identified any doctor who has related his obstructive sleep apnea to service.  The only competent medical evidence is the opinions of the VA examiner in April 2015.  The VA examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008). 

The Board finds the unfavorable medical opinions of the VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service and the lack of findings in service regarding the Veteran's current obstructive sleep apnea.  The expert concluded that the Veteran's anatomical abnormalities, narrow nasal passages, and his chronic allergies are the reasons he currently suffers from obstructive sleep apnea, not service. 

The opinions thus took into account the medical evidence of record.  The opinions also takes into account the Veteran's own assertions or evidence of the onset of sleep apnea in service but the examiner has determined there is no objective evidence that the Veteran's current sleep apnea disability is related to service.  The examiner thus took into account all of the medical evidence of record.  He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  
Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions and arguments, but the examiner has determined the Veteran's assertions do not establish a relationship to service. 

These opinions are the only independent medical opinions to address the etiology of the sleep apnea disability and there are no contrary opinions attributing his sleep apnea to service.  There is no competent medical evidence that associates the sleep apnea disability to an injury, disease, or event of service origin.  The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for sleep apnea.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of the Veteran's current sleep apnea, or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the sleep apnea and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


